UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 20, 2012 Otelco Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-32362 52-2126395 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Third Avenue East, Oneonta, AL 35121 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (205) 625-3574 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 20, 2012, Otelco Inc. issued a press release. A copy of such press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit No. Description Press Release of Otelco Inc., dated April 20, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OTELCO INC. (Registrant) Date: April 20, 2012 By: /s/ Curtis L. Garner, Jr. Name: Curtis L. Garner, Jr. Title: Chief Financial Officer
